Citation Nr: 0713673	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to a compensable evaluation for residuals of 
a right first rib fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2007, the veteran was scheduled for a video-
conference hearing before a member of the Board.  He failed 
to appear for the hearing.  

The issues of entitlement to service connection for left knee 
and right knee disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right shoulder disorder.  

2.  The veteran's residual fracture of right first rib is 
completely healed and has not resulted in the removal or 
resection of a rib.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right shoulder disorder have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for a compensable evaluation for residuals 
of a right first rib fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5297 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided notice with regard 
to assignment of effective dates for either claim or 
assignment of disability ratings for his claim for 
entitlement to service connection for a right shoulder 
disability.  However, he cannot be prejudiced by this lack of 
notice.  In this regard, the Board is denying his claims, 
thus rendering moot any questions as to these downstream 
elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated in August 2003.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in 
January 2004.  The veteran was informed of the requirements 
of successful service connection and increased rating claims.  
He was told of his and VA's respective duties in obtaining 
evidence and asked to submit information and/or evidence, 
which would include that in his possession, to the RO.  The 
content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations of the veteran's shoulder and rib 
were conducted in October 2003.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

The veteran seeks service connection for a right shoulder 
disorder.  In his July 2003 claim, he stated that he injured 
his right shoulder in 1978, but was not currently receiving 
treatment.  In his substantive appeal, which perfected 
appeals for several claims for service connection, he 
asserted that his "condition" was the result of parachute 
jumps.  The veteran's service records confirm that his 
service included parachute jumps.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records contain reports from February 1978 
and February 1979 for complaints of right shoulder and right 
scapula pain, respectively.  The February 1978 notation 
indicates tenderness along the trapezius and pectoral muscles 
and reports that the pain was secondary to lifting a 
parachute.  X-rays were negative and there was no 
dislocation.  The February 1979 notations report a tender 
right scapula after a jeep accident, but that x-rays were 
negative for fracture.  He was diagnosed with a contusion of 
the right scapula.  The record is absent for any post service 
complaint or treatment regarding the veteran's right 
shoulder.  

In October 2003, the veteran underwent a VA examination of 
his right shoulder.  The examiner indicated that the 
veteran's claims file was reviewed prior to the examination.  
The examiner recorded a history that the veteran had 
undergone three spine surgeries, including a fusion as a 
result of a 1983 work related neck fracture.  He reported 
current considerable neck pain which radiates to the right 
shoulder.  Upon physical examination, the veteran was found 
to have tenderness of the trapezius from the neck down to the 
shoulder and muscle tenderness in the lower trapezial area 
and right scapula.  There was muscle tenderness with passive 
motion of the shoulder and scapula and some tenderness of the 
anterior shoulder.  Active motion was essentially normal.  
The examiner diagnosed the veteran with chronic posterior 
muscular pain of the right shoulder.  He opined that this 
pain was related to the veteran's cervical spine injury and 
subsequent spinal surgery.  Significantly, the examiner 
stated that he did not believe there was any intrinsic 
shoulder damage.  

The only competent medical evidence of record regarding the 
veteran's right shoulder establishes that he does not have a 
disorder of the right shoulder.  Although the veteran may 
suffer from right shoulder pain, the October 2003 examiner 
found this pain to be the result of post service trauma to 
the veteran's neck.  Further, VA does not generally grant 
service connection for pain alone, without an identified 
underlying basis for the symptom.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds.

Entitlement to service connection for disease or injury is 
limited to cases in which in-service incidents have resulted 
in a present disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability and, if so, of a 
nexus between that disability and service, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran's claim for service connection 
for a right shoulder disorder must be denied because the 
first essential criterion for the grant of service 
connection, competent evidence of a disability for which 
service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.


Increased Rating

The veteran seeks a higher evaluation for his service-
connected residuals of a right first rib fracture.  His claim 
implies that this disability has increased in severity but he 
has offered no argument or evidence regarding severity of 
this disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Service connection was established for residuals of a right 
rib injury by a rating decision dated in July 1981.  A 0 
percent (non-compensable) rating was assigned and that rating 
remained in place until the veteran filed his current claim.  
This disability is currently evaluated, by analogy, under the 
criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5297.  

A hyphenated Diagnostic Code assigned to the veteran's 
residual, fracture right first rib.  While hyphenated codes 
are appropriate for disability caused by disease, the Court 
has stated that it is not appropriate for disability due to 
injury.  Tropf v. Nicholson, No. 03-1923 (U.S. Vet. App. Apr. 
4, 2006).  In this case, the use of a hyphenated Diagnostic 
Code is a non-substantive error in nomenclature.  38 C.F.R. § 
4.20 directs VA to rate both injuries and diseases by 
analogy.  While the Board has considered all potentially 
applicable diagnostic codes in adjudicating this claim, none 
contain criteria more appropriate than Diagnostic Code 5297.  

Evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5297 is 
based on the number of ribs removed or resected.  Removal of 
one or resection of two or more ribs without regeneration 
warrants a 10 percent rating, removal of two ribs warrants a 
20 percent rating, 5297, removal of three or four ribs 
warrants a 30 percent rating, removal of five or six ribs 
warrants a 40 percent rating, and removal of more than six 
ribs warrants a 50 percent rating.  Id.  

The record is absent for evidence that any of the veteran's 
ribs have been removed or resected.  Therefore, a compensable 
rating under Diagnostic Code 5297 is not warranted.  The 
record is also absent for any evidence of osteomyelitis, 
osteoporosis, osteomalacia, osteitis deformans, or any other 
abnormal condition of the veteran's first right rib.  
Therefore ratings under 38 C.F.R. § 4.71a Diagnostic Codes 
5000, 5013, 5014, or 5016, or application of C.F.R. § 4.44 
are not warranted.  

Consideration has been given to the schedular criteria, as 
well as to whether there is functional loss due to flareups 
of pain, fatigability, pain on movement and weakness under 
the provisions of 38 C.F.R. § 4.45, and the guidance from the 
Court in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, there is no evidence of removal or resection of a 
rib, the October 2003 examiner indicated that the veteran's 
fracture of the first right rib has long since healed, and 
the veteran has not indicated or presented evidence that he 
suffers symptoms, any limitation of activity, or any 
impairment due to the this disability.  As disability ratings 
are based on average impairment of earning capacity, 
limitation of activity imposed by the disabling condition, 
and functional impairment of the veteran's ability to engage 
in ordinary activities, the absence of any evidence of these 
factors precludes the assignment of a higher disability 
rating.  Therefore, the veteran's claim for a compensable 
rating for residuals of a right first rib fracture must be 
denied.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for service connection and for 
an increased disability rating.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  




ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.  

Entitlement to a compensable evaluation for residuals of a 
right first rib fracture is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

While, the veteran was afforded a VA examination of his knees 
in October 2003, the Board finds this examination, along with 
other medical evidence of record, insufficient to determine 
whether service connection is warranted.

The October 2003 examiner stated that the veteran currently 
suffered from knee pain that "very well may be" associated 
with parachute jumps during service.  An associated x-ray 
report states that the veteran has a mild abnormality of the 
knees, narrowing of the medial joint compartment.  Also of 
record are February 2004 records from Harris Methodist 
Hospital indicating that the veteran has early osteoarthritis 
of the right knee and a torn right medial meniscus.  

The October 2003 examiner failed to provide a diagnosis for 
the veteran's bilateral knee pain, indicating only that the 
veteran suffered from mild pain and tenderness over the 
quadriceps tendon.  Without a pathology to which the knee 
pain can be attributed, there is no basis to find a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Also unclear, is whether the arthritis and meniscus tear of 
the right knee is the result of the veteran's service and 
whether the veteran's left knee pain is associated with an 
underlying pathology.  Finally, the October 2003 examiner 
used speculative language when he stated that the veteran's 
knee pain "may very well be" the result of his service.  
Speculative medical opinions cannot support a grant of 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  VA's duty to provide another medical examination of 
the veteran's knees is triggered in this case because the 
record contains evidence of a current disability of the right 
knee and symptoms of a current disability of the left knee as 
well as an indication that in-service events may have caused 
disability of the veteran's knees, but insufficient evidence 
to decide the claim.  See Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination, limited to his 
knees.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file, including February 2004 
records from Harris Methodist Hospital, 
was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted.

The examiner is requested to provide an 
opinion as to the diagnosis of any current 
disorder of either knee.  The examiner is 
further asked to provide an opinion as to 
whether it is at least as likely a not (a 
50 percent or greater probability) that 
any diagnosed conditions including but not 
limited to the arthritis and/or meniscus 
tear indicated in the Harris Methodist 
Hospital records, had its onset during 
service or are etiologically related to 
the veteran's service, including trauma 
from parachute jumps.  If there is no 
diagnosis other than "pain" for the 
veteran's left knee, the examiner must 
explicitly so state.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2. Then, readjudicate the veteran's claims 
with application of all appropriate laws 
and regulations.  If the decision with 
respect to any claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


